Per Curiam,
The commonwealth’s evidence showed that while the deceased was walking along the railroad track in pursuit of a friend who had jokingly taken Ms bottle from him the appellant came running across the field and up to the track and almost instantly stabbed the deceased three times. When caught by some of the men who had run to the scene, the prisoner explained that the deceased had hit him the night before and he had cut him for it; The commonwealth also showed that there had been a dispute over a trivial matter the night before in which the deceased had hit the appellant, and that the latter had on the next morning inquired for the deceased and made threats that he would “ fix him.”
All the elements of murder of the first degree were fully shown by the evidence and the court could not possibly have reached any other conclusion.
Judgment affirmed and the record is ordered to be remitted to the court below for purpose of execution.